Citation Nr: 0108718	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  96-29 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to an increased rating for the service-connected 
major depression, currently evaluated as 30 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to April 
1974.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 rating decision of the 
RO.  

In December 1997, the Board remanded this matter for 
additional development of the record.  



REMAND

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

As noted hereinabove, the Board remanded this matter for 
additional development of the record in December 1997, to 
include affording the veteran a VA examination in order to 
determine the current severity of his service-connected 
psychiatric disorder.  

The veteran was afforded this examination in December 1999.  
At that time, the veteran reported feeling nervous most of 
the time and experiencing depressed moods on a daily basis 
with crying spells, low energy, feelings of hopelessness and 
limited interests.  He noted that he primarily spent his time 
watching television and listening to music.  He also 
complained of insomnia, explaining that he woke up every few 
hours, but was averaging 5 to 6 hours of sleep a night.  He 
denied suicidal or homicidal ideation, irritability or 
violent behavior.  He also denied having hallucinations or 
delusions.  He was described as being generally suspicious 
and distrustful of others and noted that he did not have any 
close friends.  He further stated that he was not comfortable 
around others.  

The examination showed the veteran to be alert and oriented.  
Behavior was appropriate and cooperative.  Mood was anxious 
and depressed.  He appeared to be tense and restless and 
showed limited smiling.  Eye contact was fair, and speech was 
clear, relevant and logical.  Affect was appropriate but 
restricted in range.  Psychomotor activity was within normal 
limits.  Thinking was free of any loosening of associations 
or flight of ideas.  He did not appear to be hallucinating.  
Thought content was paranoid, but not delusional.  Insight 
was fair and memory intact.  Concentration was adequate.  
Fund of general information, abstract thinking and judgment 
were intact.  

Based on the examination, the following diagnoses were 
rendered:  major depressive disorder and schizoaffective 
disorder.  

In an addendum to the examination report prepared in February 
2000, the examining physician specifically identified those 
symptoms that he opined were attributable to the veteran's 
service-connected depression, as opposed to any other 
psychiatric conditions and personality disorders from which 
he might suffer, which included daily depressed mood, 
significantly reduced interests, fatigue and insomnia.  He 
also offered an opinion as to which rating criteria best 
described the nature and extent of the veteran's major 
depression.  

When providing a full multiaxial diagnosis at this time, 
however, the examining physician altered the character of his 
original diagnoses somewhat.  Specifically, while he 
continued to maintain that the veteran was suffering from 
major depressive disorder, the diagnosis of schizoaffective 
disorder was noted to be "by history."  Furthermore, a 
borderline personality disorder was also characterized as 
being "by history."  Given that the examiner specifically 
identified those symptoms that he opined were attributable to 
the veteran's major depression, the remainder of the 
veteran's symptoms would appear to be unaccounted for as a 
result of the change in diagnoses.  

The Board further notes that evidence within the claims file, 
specifically, correspondence from the Social Security 
Administration dated in April 1998, indicates that the 
veteran has been in receipt of Supplemental Security Income 
(SSI) benefits from the Social Security Administration.  SSI 
benefits under Title XVI of the Social Security Act (as 
compared with Title II disability benefits) may also be 
awarded on the basis of physical or mental disability and are 
considered to be Social Security Disability benefits.  

The Court has held that in such instances, and with regard to 
the issues before the Board on appeal, the medical records 
underlying the award of Social Security Disability benefits 
must be obtained and reviewed by VA.  Massors v. Derwinski, 2 
Vet.App. 181 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).  

Given the conflicting and somewhat confusing nature of the 
evidence presented in this case, the Board finds that the 
veteran should be afforded a thorough and contemporaneous 
psychiatric examination after all identified private medical 
records and any additional VA medical records, as well as any 
records from the Social Security Administration, have been 
secured.  This examination should take into account all 
records of prior medical treatment.  

As noted previously, the criteria for evaluating mental 
disorders such as the veteran's were changed, effective on 
November 7, 1996.  "[W]here the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Consequently, any examination conducted on remand should 
include a report of the current psychiatric symptoms and 
clinical findings in terms consistent with both the old and 
the new rating criteria.  

Therefore, for these reasons, further review by the RO prior 
to appellate handling of this matter is required.  The 
veteran in this regard should be instructed to submit any 
competent evidence to support his claim.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
psychiatric disability since February 
1994.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO also should take appropriate 
steps in order to obtain a copy of any 
decision granting the veteran SSI 
benefits, and copies of the medical 
evidence on which the decision was based.  

3.  The veteran should be afforded a VA 
examination in order to determine the 
current severity of the service-connected 
psychiatric disability.  All indicated 
testing should be conducted and the 
claims folder must be made available to 
the examiner for review.  Based on 
his/her review of the case, the examiner 
should enter a complete multiaxial 
evaluation, including a score on the 
Global Assessment of Functioning scale of 
Axis V along with an explanation of the 
significance of the assigned score.  The 
examiner's report should indicate that 
the claims file was reviewed and should 
describe all current psychiatric symptoms 
and clinical findings in terms consistent 
with both the previous and the new rating 
criteria, and a copy of the latter should 
be provided to the examiner.  All correct 
diagnoses should be set forth.  In 
addition, it is requested that the 
examiner offer an opinion as to the 
degree of social and industrial 
inadaptability caused by the service-
connected psychiatric disability.  A 
complete rationale for all opinions 
expressed must be provided.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




